Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marquette Bradley appeals the district court’s order denying his complaint alleging wrongful death without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bradley v. Johnson & Johnson, No. 1:12-cv-00092-JCC-IDD, 2012 WL 1957812 (E.D.Va. May 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.